100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984). The district court
                     conducted an evidentiary hearing during which trial counsel testified that
                     he believed that the State offered a plea to a low-level trafficking offense
                     shortly before trial, but counsel could not specifically recall the offer.
                     Counsel did not discuss the offer with Tatum at the time of the offer. An
                     assistant district attorney testified that he did not recall such an offer
                     being made shortly before trial. Based on the testimony, the district court
                     found that the State never made the alleged offer. The district court's
                     factual findings are supported by substantial evidence. Riley v. State, 110
                     Nev. 638, 647, 878 P.2d 272, 278 (1994) (affording deference to district
                     court's factual findings that are supported by substantial evidence).
                     Tatum failed to meet his burden of demonstrating that counsel received an
                     offer from the State that he failed to convey to Tatum. Means v. State, 120
                     Nev. 1001, 1012, 103 P.3d 25, 33 (2004) (requiring proponent of ineffective
                     assistance of counsel claim prove allegations by a preponderance of the
                     evidence); see Missouri v. Frye, 566 U.S. „ 132 S. Ct. 1399, 1409
                     (2012) (to demonstrate ineffective assistance of counsel from failure to
                     communicate plea offer, proponent must show counsel failed to
                     communicate offer and that client would have accepted offer).
                     Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                                            J.



                                                                                               J.
                                                                Saitta
SUPREME COURT
       OF
     NEVADA
                                                           2
(0) 19474 )(1704.4
                  cc: Hon. Carolyn Ellsworth, District Judge
                       Carmine J. Colucci & Associates
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A    ce